Citation Nr: 1533766	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 13-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for major depressive disorder with posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. An October 2006 rating decision granted service connection for major depressive disorder, with an initial rating of 50 percent, effective September 1, 2006, and granted service connection for lumbar spine degenerative disc disease with an initial rating of 10 percent, effective September 1, 2006. A December 2011 rating decision continued the Veteran's disability ratings; he submitted a of disagreement with the assigned ratings. A December 2014 rating decision granted service connection for PTSD, with an initial disability rating of 50 percent, and combining the two disabilities to avoid the rule against pyramiding. See infra.  

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims folder. During the hearing, the appellant requested that the record be held open for an additional 30 days to allow the submission of additional evidence. However, no evidence was received. See 38 C.F.R. 
§ 20.709 (2014).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The issue(s) of entitlement to service connection for a disability rating in excess of 10 percent for lumbar degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to April 25, 2015, the Veteran's major depressive disorder and PTSD were manifested by no greater than occupational and social impairment with reduced reliability and productivity due to flattened affect; difficulty in understanding complex commands; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2. With resolution of the doubt in the Veteran's favor, for the period beginning July 14, 2011, major depressive disorder and PTSD were manifested by no greater than symptoms tantamount or consistent with occupational and social impairment, with deficiencies in most areas, due to suicidal ideation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work like setting).  


CONCLUSIONS OF LAW

1. For the period beginning September 1, 2006 to July 14, 2011, the criteria for a disability rating in excess of 50 percent for major depressive disorder and PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411-9434 (2014).

2. Affording the Veteran the benefit of the doubt, for the period beginning July 14, 2011, the criteria for a disability rating of 70 percent, and no more, for major depressive disorder and PTSD, were approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411-9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated in June 2011 and April 2014. The issue was subsequently readjudicated in a December 2014 rating decision, and a December 2014 Supplemental Statement of the Case (SSOC), which informed the Veteran of the specific rating criteria used to rate this disability.  

VA's duty to assist has also been satisfied. The claims file contains the Veteran's post-service VA and private treatment records, as well as VA examination reports dated in July 2006, July 2011 and April 2015. Additionally, the claims file contains the Veteran's written statements and testimony in support of his claims. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The examination reports show that the examiners examiner obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability. Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

As noted above, in April 2015, the Veteran was afforded a Travel Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing was held in compliance with the provisions of Bryant. 

During the hearing, the Veteran acknowledged that he was employed in a veterans benefits service function and demonstrated a knowledge of the rating schedule and the means by which he could substantiate his claim. He testified directly as to symptoms which could support the assignment of increased ratings. Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

The Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014). See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2014). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2014).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2014).

The regulations establish a general rating formula for mental disabilities. See 38 C.F.R. § 4.130 (2013). Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).



The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2014).

Although not dispositive, Global Assessment of Functioning (GAF) scores have been reported and are relevant to the extent that they reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores from 71 to 80 represent transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

During the Veteran's first VA psychiatric evaluation in July 2006, prior to discharge from service, he reported that he had experienced depression for the previous six years and was on antidepressant medication. He reported depression, anxiety, lack of energy and progress, decreased social life, helplessness, hopelessness and despair. He said the symptoms affected his daily living and occupational functioning. During the mental status examination, his appearance and hygiene were normal, but mood and affect were abnormal. He had memory problems, but denied suicidal/homicidal ideation. He was diagnosed with depressive disorder, not otherwise specified (NOS). His assigned GAF score was 65, suggestive of mild symptoms.

During his July 2011 VA examination, the Veteran reported sadness almost on a daily basis, feelings of helplessness, hopelessness, worthlessness, decreased interest, decreased energy and concentration, an inability to focus, decreased short-term memory, and sleep difficulties. He said his symptoms affected both his personal and work relationships. However, he again denied suicidal and homicidal ideation. He also reported occupational problems and said he had lost time from work due to low energy, depression and sleeping problems. On examination, his appearance and hygiene were appropriate, but mood and affect were depressed, apathetic and withdrawn. Panic attacks were absent, as were delusions, hallucinations, and ritualistic obsession. Memory was mildly to moderately abnormal with Veteran having trouble retaining highly learned materials and remembering to complete tasks. The continued diagnosis was depressive disorder. While the assigned GAF score was 54, reflective of moderate symptoms, the examiner assessed the disorder as "moderate to severe."

The examiner noted that the Veteran had never been psychiatrically hospitalized. However, the Veteran reported a worsening of symptoms. He reported that he was having increased difficulties with his supervisors and was only then having "fair relationships" with his co-workers - factors not mentioned in previous examination subjective histories. The Veteran apparently reported that he was having increased difficulty concentrating and he "struggles" at work. 

VAMC treatment reports show that the Veteran subsequently began psychotherapy for his depressive disorder and reported continuing depression and infrequent panic attacks. He also reported problems with concentration, short and long-term memory and lack of socialization. During an outpatient therapy session in October 2014, the Veteran reported intrusive suicidal ideation and problems finding meaning in life. During the mental status examination, his grooming and hygiene were fair and his mood was alienated, uneasy/unsettled, and flustered. He also reported disturbing, fleeting suicidal ideation with no plan or intent. The assessment was chronic PTSD, chronic depression and chronic suicidal ideation. There was no assigned GAF.

In December 2014, the Veteran submitted a document which purportedly shows that he used over 150 hours of leave from work during the 16-month period between May 2013 and September 2014. During his April 2015 hearing before the Board, the Veteran reported that he frequently found it impossible to go to work because of extreme depression and feelings of lethargy (he also noted that he missed work due to his back disability, which is discussed in the remand below).

During outpatient therapy in January 2015, the Veteran reported continuing nightmares, unstable mood, lethargy, irritability and emotional numbness. However, he denied any self-harm or suicidal ideation. Grooming and hygiene were fair. The assessment was chronic PTSD, unstable. There was no assigned GAF. 

In April 2015, the Veteran was afforded a third VA psychiatric examination. He reported that he had been married for 15 years and said he had a "good relationship." However, he denied having friendships or acquaintances. The noted symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. The diagnosis was PTSD with symptoms of depressed mood, and alcohol use disorder in sustained remission. The examiner said that he could not separate the symptoms of the disorders from each other. A GAF score was not assigned.

For the period prior to July 14, 2011, the preponderance of the evidence is against granting the Veteran's claim of entitlement to a disability evaluation in excess of 50 percent for major depressive disorder and PTSD under DC 9411-9434. The Board again notes that when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. 
§ 4.7.

With respect to the criteria for a 70 percent disability rating, up until the time of the examination on July 14, 2011, there was no evidence of symptoms of or tantamount to suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances to the extent that he had an inability to establish and maintain effective relationships. While the Veteran apparently has some difficulty in getting along with others, he demonstrated the ability to maintain relationships, as noted by his having been married for over 15 years. For the period prior to April 25, 2015, the Veteran's major depressive disorder and PTSD most closely approximated the criteria for a 50 percent disability rating.

However, viewing the evidence in a light most favorable to the Veteran, the Veteran's mental disorder was noted to have worsened more severe beginning July 14, 2011. While the Veteran then reported that he was not suicidal, approximately contemporaneous treatment notes indicate that the Veteran was then seeking non-VA mental health care because of increased symptoms.  Treatment records also then began to indicate neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, including increased problems dealing with work situations. 

The Board will therefore grant a 70 percent evaluation effective July 14, 2011 on the benefit of the doubt doctrine. However, the evidence did not show the Veteran had symptoms at the level of severity associated with a 100 percent rating as he was working full time. There was no evidence that he suffered from gross impairment in thought processes or communication, was in persistent danger of hurting himself or others, had disorientation to time or place, or memory loss for the names of close relatives, his own occupation, or his own name. 

In addition to the VA examinations and outpatient treatment reports, the Board has also considered the Veteran's personal statements, as well a December 2014 letter from the Veteran's wife, concerning the severity of his service-connected psychiatric disorder. 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases, where schedular evaluations are found to be inadequate, for the entirety of the period on appeal. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level. 

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms." Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his major depressive disorder and PTSD during the course of this appeal. Thus, the Board finds that, for the entirety of the period on appeal, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) were not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period prior to July 14, 2011, an initial evaluation in excess of 50 percent for major depressive disorder and PTSD is denied.

For the period beginning July 14, 2011, an evaluation of 70 percent, and no higher, for major depressive disorder and PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

During his hearing before the Board, the Veteran stated that he had undergone a VA/QTC back examination on April 28, 2015. Review of the electronic records shows that, although there is a document indicating that the QTC examination took place, the examination report itself is not of record. 
The Veteran alleged that his thoracolumbar spine ranges of motion as reported in the November 2014 examination report were incorrect. In addition, the Veteran said that he has been receiving chiropractic treatment from a private provider. Although there is a December 2013 treatment note from Crossroads Chiropractic, there are no subsequent treatment reports. Remand for another spine examination and updated treatment records is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-4142 and ask him to provide the names of any non-VA providers who have treated him for his spine since December 2013. Also obtain any VA treatment reports for the Veteran's spine disorder that are not currently of record. Any records obtained must be associated with the VBMS electronic file. Any negative responses must be noted in the claims folder. THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR HIS LUMBAR SPINE DISORDER DURING THE COURSE OF THIS APPEAL.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder. 

2. After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected lumbar spine degenerative disc disease. The examiner must note that the complete e-folder has been reviewed. Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail. The examiner must elicit a complete history of the Veteran's symptomatology and problems and note that the Veteran's personal statements have been considered. 

The examiner must specifically assess the severity of the Veteran's lumbar spine disorder, including the current ranges of motion, along with any objective evidence of pain. If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested. The extent of any incoordination, weakened movement and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion. The examiner must also specify if ankylosis is present. A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

3. The AOJ should review the claims folder to ensure that this development has been completed. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


